Title: From George Washington to James Duane, 30 September 1782
From: Washington, George
To: Duane, James


                  
                     Dear Sir,
                     Verplanks point 30th Septr 1782
                  
                  I shall be obliged to you, or some friend in Congress, to inform me what has been, or is like to be done, with respect to my reference of the case of Captn Huddy?
                  I cannot forbear complaining of the cruel situation I now am, & oftentimes have been placed in, by the silence of Congress in matters of high importance—and which the good of Service, & my official duty, has obliged me to call upon them (as the Sovereign power of these United States) to decide.  It is only in intricate & perplexing cases I have requested their orders; being always willing to bear my proportion of public embarrassments, & take a full share of responsibility—conscious, that I have treated that Honble Body, & all their measures, with as much deference & respect as any Officer in the United States—I expected this aid.
                  Why then, if policy forbids a decision upon the difficult points I refer, I am not to be informed of it is beyond my conception; unless I was to ascribe it to causes which I flatter myself do not exist.  When I refer a matter to Congress; every proceeding on it, on my part is suspended till their pleasure is transmitted; & for this it is well known I have waited with unexampled patience.  But when no notice is taken of my application. When measures—which I might otherwise adopt—are suspended.  When my own feelings are wounded, & others perhaps are suffering by the delay, how is it possible for me to forbear expressing my disquietude?
                  The particular cause of it at this time, arises from two things.  first—while I am totally silent to the public waiting the decision of Cong. on the case of Huddy, I see publications on this head (importing reflection) in one of the Pennsylvania Papers, which no man could have made, that had not access to my Official letter of the 19th of August to Congress—and secondly, because I feel, exceedingly, for Captn Asgill; who was disignated by Lot as a victim to the Manes of Captn Huddy.  While retaliation was apparently necessary—however disagreeable in itself—I had no repugnance to the measure—but, when the end proposed by it is answered (by a disavowal of the Act—by a dissolution of the Board of Refugees.  By a promise—whether with, or without meaning to comply with it, I shall not determine; that further inquisition should be made into the matter.  I thought it incumbent upon me to have the Sense of Congress, who had most explicitly approved, & implied by indeed ordered retaliation to take place, before I proceeded any further in the matter—to this hour I am held in darkness.
                  The letter of Asgill (copy of which I inclose) and the situation of his Father which I am made acquainted with by the British prints, work too powerfully upon my humanity, not to wish that Congress would chalk a line for me to walk by in this business.  To effect this is the cause of the trouble you now receive from Dr Sir Yr Most Obedt & Most Hble Servt
                  
                     Go: Washington
                     
                  
               